PER CURIAM:
Vickery, P. J., Sullivan, and Levine, JJ.
Epitomized Opinion
An action for personal injury on which Marsillon recovered in the lower court was founded upon an ordinance of Cleveland which provides for hitching horses attached to vehicles in a secure manner. The evidence indicated that the horse in this case was fastened by what is known as a hold-back strap, and the question arose as to whether this was a secure way. The court instructed the jury that unless the horse was fastened to a telegraph pole or lamp post, or unless there was attached a weight of at least one hundred pounds, it was not so hitched. Held by Court of Appeals in reversing the judgment:
1. The court by its instruction added to and supplemented the ordinance in a marked degree. Whether the horse was hitched securely or not was a question for the jury and the court not having submitted it to the jury error was committed.